In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00842-CR
____________

SAMMY KEITH SHIPMAN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause No. 1211588



MEMORANDUM  OPINION
	Appellant, Sammy Keith Shipman, pleaded guilty to the felony offense of
delivery of a controlled substance, and, in accordance with his plea bargain agreement
with the State, the trial court sentenced appellant to confinement for nine years.  After
the trial court sentenced appellant to punishment that fell within the terms of the plea
bargain agreement, the trial court certified that this case is a plea- bargain case and
the defendant has no right to appeal.  Appellant did not request the trial court's
permission to appeal any pre-trial matters, and the trial court did  not give  permission
for appellant to appeal.    
	We conclude that the certification of the right of appeal filed by the trial court
is supported by the record and that appellant has no right of appeal due to the agreed
plea bargain.  Tex. R. App. P. 25.2(a).  Because appellant has no right of appeal, we 
must dismiss this appeal "without further action." Chavez v. State, 183 S.W.3d 675,
680 (Tex. Crim. App. 2006).	Accordingly, the appeal is dismissed for lack of jurisdiction.
	Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.
Do not publish.   Tex. R. App. P. 47.2(b).